Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The claims have been amended to provide for further clarifying language to overcome further 112 issues and provide for consistency with the specification and throughout the claims.
For example, in claim 1, the phrase “communicating with” does not provide a clear structural nexus between structures. 
Claim 4 has been amended to depend upon claim 3 to provide for proper antecedent basis. 
Claim 15 does not provide for any additional structural elements nor further limits any previously positively claimed structural element of the invention of claim 1. Therefore, there is no structural distinction from the invention of claim 1 and 15. The claim merely provides for alternative names (single-channel or multi-channel pipette) of same invention of claim 1 without structurally defining each of the respective names. Therefore, the claim has been canceled.


In the claims:

1.    A sampling pipette comprising:
a pipette fixed body;
a control rod extending within 
a suction chamber inside the pipette fixed body;
a set of N concentric pistons in the pipette fixed body located along the longitudinal axis, N corresponding to an integer higher than or equal to two, each of the N pistons are movable along the longitudinal axis within 
a coupling module in the pipette fixed body coupling the control rod with the set of N concentric pistons, the coupling module is configured to have   coupling module provides a respective coupling of the control rod to each of the respective N pistons 

The sampling pipette according to claim 1, 
wherein the coupling module comprises at least one piston attachment finger radially extending from the coupling module relative to the longitudinal axis,
wherein at least one of N pistons 
wherein the at least one piston attachment finger is movable circumferentially in and out of the attachment slot.

4.    The sampling pipette according to claim 3, wherein the coupling rotary member includes two parts slidably mounted with respect to each other, along the longitudinal axis, and an expansion spring disposed between the two parts and configured to generate a strain 

7.    The sampling pipette according to claim 6, wherein the motion transforming body includes at least one first helical ramp and at least one second helical ramp, and the coupling rotary member comprises a follower roller, wherein  is configured to engage  at least one first ramp and cause the at least one first ramp to produce is configured to engage  at least one second ramp and cause the at least one second ramp to produce
further comprises a motor configured to move the control rod or  configured to be moved manually 

Cancel claim 15. 

16. The sampling pipette according to claim 1,
wherein the coupling module comprises at least one piston attachment finger radially extending from the coupling module relative to the longitudinal axis,
wherein  of the N pistons each have an attachment slot extending circumferentially about each respective  from the respective other attachment slot, the 
wherein the at least one attachment finger is circumferentially movable 

Allowable Subject Matter
Claims 1-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art reference JPH02218961A discloses a similar device comprising multiple pistons. However, the reference does not teach nor fairly suggest the specific invention of the instant applicant application as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KIM; Jun-Woo; Sarstedt; Walter; and Stanfield; Trevelyan A. disclose devices comprising pistons. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/BRIAN R GORDON/Primary Examiner, Art Unit 1798